UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-1302


EARL BROWN,

                 Plaintiff – Appellant,

          v.

SEARS AUTOMOTIVE CENTER, and/or; SEARS ROEBUCK AND CO.,

                 Defendants – Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.    James A. Beaty, Jr.,
Chief District Judge.    (1:08-cv-00690-JAB-PTS; 1:01-cv-00067-
JAB)


Submitted:    June 22, 2009                    Decided:    July 15, 2009


Before TRAXLER,    Chief   Judge,   and   MICHAEL   and   SHEDD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Earl Brown, Appellant Pro Se. John Doughty Cole, Sr., OGLETREE,
DEAKINS, NASH, SMOAK & STEWART, PC, Charlotte, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Earl    Brown    appeals       the     district    court’s       order

accepting     the   recommendation     of        the   magistrate    judge     and

dismissing his civil action as frivolous pursuant to 28 U.S.C.

§ 1915(e)(2)(B) (2006).       We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.        Brown v. Sears Automotive Center, Nos.

1:08-cv-00690-JAB-PTS;       1:01-cv-00067-JAB          (M.D.N.C.    Feb.     10,

2009).     Although we grant leave to proceed in forma pauperis, we

dispense     with   oral    argument   because         the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       2